Case 16-40574        Doc 40     Filed 04/16/19     Entered 04/16/19 13:14:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 40574
         Jutauna R Simmons

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/29/2016.

         2) The plan was confirmed on 04/27/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/29/2018.

         5) The case was Dismissed on 12/06/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40574             Doc 40          Filed 04/16/19    Entered 04/16/19 13:14:27                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $2,410.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $2,410.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,306.53
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $103.47
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,410.00

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                        Class    Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Hospital                 Unsecured      3,358.00            NA              NA            0.00       0.00
 All Kids and Familycare                  Unsecured         160.00           NA              NA            0.00       0.00
 America's Financial Choice Inc           Unsecured           0.00           NA              NA            0.00       0.00
 Americash                                Unsecured      1,164.00            NA              NA            0.00       0.00
 Capital One                              Unsecured         584.00           NA              NA            0.00       0.00
 Capital One Auto Finance                 Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured         610.00        695.40          695.40           0.00       0.00
 CMRE Financial Serv. Inc                 Unsecured          61.22           NA              NA            0.00       0.00
 Consumer Portfolio Services              Unsecured      7,276.00       7,963.16        7,963.16           0.00       0.00
 Illinois Student Assistance Commission   Unsecured           0.00    19,190.25        19,190.25           0.00       0.00
 Illinois Tollway Authority               Unsecured         214.50           NA              NA            0.00       0.00
 Maroon Financial Credit Union            Unsecured      1,025.00            NA              NA            0.00       0.00
 Northern Plains Funding                  Unsecured           0.00           NA              NA            0.00       0.00
 Northern Trust                           Unsecured         300.00           NA              NA            0.00       0.00
 OppLoans                                 Unsecured      1,088.00         917.96          917.96           0.00       0.00
 Pathology Consultants                    Unsecured         247.20           NA              NA            0.00       0.00
 Quantum3 Group                           Unsecured           0.00        300.69          300.69           0.00       0.00
 Speedy Cash                              Unsecured     11,520.00       1,197.57        1,197.57           0.00       0.00
 UIC Medical Center                       Unsecured      6,888.32            NA              NA            0.00       0.00
 United Student Aid Funds Inc (USAF)      Unsecured     30,716.00       6,792.00        6,792.00           0.00       0.00
 United Student Aid Funds Inc (USAF)      Unsecured           0.00      6,311.17        6,311.17           0.00       0.00
 West Financial Services                  Unsecured         300.00           NA              NA            0.00       0.00
 West River Cash                          Unsecured           0.00           NA              NA            0.00       0.00
 Westlake Financial Services              Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-40574        Doc 40      Filed 04/16/19     Entered 04/16/19 13:14:27             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,368.20               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,410.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,410.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
